Name: COMMISSION REGULATION (EC) No 527/95 of 9 March 1995 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  consumption;  agricultural policy
 Date Published: nan

 No L 54/4 1EN1 Official Journal of the European Communities 10 . 3 . 95 COMMISSION REGULATION (EC) No 527/95 of 9 March 1995 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products account and the conversion rates to be applied for the purposes of the common agricultural policy Q, as last amended by Regulation (EC) No 1 50/95 (8), discontinues the application of the correcting factor affecting the conversion rates and as a consequence all amounts in ecus ; whereas the amounts set out in Regulation (EEC) No 1767/82 should accordingly be adjusted as from 1 February 1995 in accordance with Article 13 (2) of Regulation (EEC) No 3813/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in par ­ ticular Article 14 (7) thereof, Having regard to Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for deter ­ mining and applying the agricultural conversion rates (2), as last amended by Regulation (EC) No 1 57/95 (3), and in particular Article 18 (2) thereof, Whereas the minimum free-at-Community-frontier prices for certain cheeses were adjusted with effect on 1 January 1995 by Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (4) when they were fixed in ecus ; whereas that Regulation provides for the possibility of those values being adjusted in line with changes in the target price for milk and to take account of the agri-monetary arrangements applic ­ able under the common agricultural policy ; whereas those values should accordingly be adjusted in Commis ­ sion Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products 0, as last amended by Regulation (EC) No 3337/94 (6), to take account of those two factors ; Whereas, as from 1 February 1995, Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 1767/82, points (c), (d) and (g) are hereby replaced by those set out in Annex I hereto. Article 2 Annex I to Regulation (EEC) No 1767/82 is hereby replaced by Annex IA hereto with effect on 1 February 1995. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1995. For the Commission Franz FISCHLER Member of the Commission (*) OJ No L 148, 28 . 6. 1968 , p. 13 . 0 OJ No L 108, 1 . 5. 1993, p. 106. 0 OJ No L 24, 1 . 2. 1995, p. 1 . 0 OJ No L 345, 31 . 12. 1994, p. 1 . 0 OJ No L 196, 5. 7. 1982, p. 1 . 0 OJ No L 387, 31 . 12. 1992, p . 1 . (&lt;) OJ No L 350, 31 . 12. 1994, p . 66. (8) OJ No L 22, 31 . 1 . 1995, p. 1 . 10 . 3 . 95 EN Official Journal of the European Communities No L 54/5 ANNEX I 'ANNEX I CN code Description Country of origin Import levy in ecus per 100 kg net weight (c) ex 0406 90 02 ex 0406 90 04 ex 0406 90 18 Emmental, GruyÃ ¨re, Sbrinz, Appenzell, Fromage Fribourgeois, Vacherin Mont d'Or and TÃ ªte de Moine, of a minimum fat content of 45 % by weight in the dry matter, matured for at least 1 8 days in the case of Vacherin Mont d'Or, at least two months in the case of Fromage Fribourgeois and at least three months in the case of the others :  Whole cheese with rind f) (a) of a free-at-frontier value (3) of not less than ECU 332,79 and less than ECU 356,62 per 100 kg net weight  Pieces packed in vacuum or in inert gas (4), with rind (2) (a) on at least one side, of a net weight of at least 1 kg and less than 5 kg and of a free-at-frontier value (3) of not less than ECU 356,62 and less than ECU 380,45 per 100 kg net weight Switzerland 18,13 (d) ex 0406 90 03 ex 0406 90 05 ex 0406 90 06 ex 0406 90 18 Emmental, GruyÃ ¨re, Sbrinz, Appenzell, Fromage Fribourgeois, Vacherin Mont d'Or and TÃ ªte de Moine, of a minimum fat content of 45 % by weight in the dry matter, matured for at least 18 days in the caxse of Vacherin Mont d'Or, at least two months in the case of Fromage Fribourgeois, and at least three months in the case of the others :  Whole cheeses with rind (2) (a), of a free-at-frontier value (3) of not less than ECU 356,62 Ã ©cus per 100 kg net weight  Pieces packed in vacuum or in inert gas (4), with rind (2) (a) on at least one side, of a net weight of not less than 1 kg and a free-at ­ frontier value (3) of not less than ECU 380,45 ECU per 100 kg net weight  Pieces packed in vacuum or in inert gas (4), of a net weight of not more than 450 g and a free-at-frontier value (3) of not less than ECU 413,80 per 100 kg net weight Switzerland 9,07 (g) ex 0406 90 21 Cheddar, made from unpasteurized milk, of a minimum fat content of 50 % by weight in the dry matter, matured for at least nine months, of a free-at-frontier value (3) per 100 kg net weight of not less than :  ECU 270,36 in the case of whole cheeses (2) (b)  ECU 288,23 in the case of cheeses of a net weight of not less than 500 g  ECU 300,14 in the case of cheeses of a net weight of less than 500 g subject to an annual tariff quota of 2 750 tonnes Canada 12,09' No L 54/6 | EN I Official Journal of the European Communities 10 . 3 . 95 ANNEX IA ANNEX I CN code Description Country of origin Import levy in ecus per 100 kg net weight Switzerland 43,80(a) 0402 29 1 1 ex 0404 90 53 ex 0404 90 93 Special milk for infants ('), in hermetically sealed containers of a net content not exceeding 500 g, of a fat content by weight exceeding 10 % and not exceeding 27 % (b) 0406 20 10 0406 90 19 Switzerland 6 % of the customs value Glaris herb cheese (known as Schabziger) produced from skimmed milk with the addition of finely ground herbs Switzerland 21,89(c) ex 0406 90 02 ex 0406 90 04 ex 0406 90 18 Emmental, Gruyere, Sbrinz, Appenzell, Fromage Fribourgeois, Vacherin Mont d'Or and Tete de Moine, of a minimum fat content of 45 % by weight in the dry matter, matured for at least 1 8 days in the case of Vacherin Mont d'Or, at least two months in the case of Fromage Fribourgeois and at least three months in the case of the others :  Whole cheese with rind (2) (a), of a free-at-frontier value (3) of not less than ECU 401,85 and less than ECU 430,62 per 100 kg net weight  Pieces packed in vacuum or in inert gas (4), with rind (2) (a) on at least one side, of a net weight of at least 1 kg and less than 5 kg and of a free-at-frontier value (3) of not less than ECU 430,62 and less than ECU 459,39 per 100 kg net weight Switzerland 10,95(d) ex 0406 90 03 ex 0406 90 05 ex 0406 90 06 ex 4606 90 18 Emmental, Gruyere, Sbrinz, Appenzell, Fromage Fribourgeois, Vacherin Mont d'Or and Tete de Moine, of a minimum fat content of 45 % by weight in the dry matter, matured for at least 1 8 days in the case of Vacherin Mont d'Or, at least two months in the case of Fromage Fribourgeois, and at least three months in the case of the others :  Whole cheeses with rind (2) (a), of a free-at-frontier value (3) of not less than ECU 430,62 per 100 kg net weight  Pieces packed in vacuum or in inert gas (4), with rind (2) (a) on at least one side, of a net weight of not less than 1 kg and a free-at ­ frontier value (3) of not less than ECU 459,39 per 100 kg net weight  Pieces packed in vacuum or in inert gas (4), of a net weight not of more than 450 g and a free-at-frontier value (3) of not less than ECU 499,67 per 100 kg net weight (g) ex 0406 90 21 Canada 14,60Cheddar, made from unpasteurized milk, of a minimum fat content of 50 % by weight in the dry matter, matured for a least nine months, of a free-at-frontier value (3) per 100 kg net weight of not less than :  ECU 326,47 in the case of whole cheeses (2) (b)  ECU 348,04 in the case of cheeses of a net weight of not less than 500 g  ECU 362,43 in the case of cheeses of a net weight of less than 500 g subject to an annual tariff quota of 2 750 tonnes 10. 3. 95 EN Official Journal of the European Communities No L 54/7 CN code Description Country of origin Import levy in ecus per 100 kg net weight (h) ex 0406 90 21 Whole cheddar cheeses (2) (a), of a minimum fat content of 50 % by weight in the dry matter, matured for at least three months, subject to an annual tariff quota of 9 000 tonnes, 6 500 tonnes of which originating in New Zealand and 2 500 tonnes of which originating in Australia Australia New Zealand 18,11 (i) 0406 90 01  Cheddar, and  Other cheeses intended for processing Q, subject to an annual tariff quota of 3 500 tonnes, 3 000 tonnes of which originating in New Zealand and 500 tonnes of which originating in Australia Australia New Zealand 18,11 (j) ex 0406 30 10 Processed cheese, not grated or powdered, in the blending of which only Emmental , GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schab ­ ziger), put up for retail sale (*) ; of a frÃ ¨e-at-frontier value (3) of not less than ECU 289,14 per 100 kg net weight and of a fat content not exceeding 56 % by weight in the dry matter Switzerland 43,80 (m) ex 0406 90 25 Tilsit, of a fat content not exceeding 48 % by weight in the dry matter Romania Switzerland 81,76 (n) ex 0406 90 25 Tilsit, of a fat content exceeding 48 % by weight in the dry matter Romania Switzerland 1 10,96 (o) ex 0406 90 29 Kashkaval, made exclusively from sheep's milk, matured for at least two months, of a minimum fat content of 45 % in the dry matter and a minimum dry matter content of 58 %, in whole cheeses not exceeding 10 kg, whether wrapped in plastic or not Bulgaria (6) Cyprus Hungary Israel Romania Turkey Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia 67,19 (p) 0406 90 31 0406 90 50 Cheeses made exclusively from sheep's milk or buffalo milk, in containers containing brine, or in sheepskin or goatskin bottles Bulgaria (*) Cyprus Hungary Israel Romania Turkey Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia 67,19 No L 54/8 EN Official Journal of the European Communities 10. 3 . 95 CN code Description Country of origin Import levy in ecus per 100 kg net weight (s) ex 0406 90 39 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88  Jarisberg, of a minimum fat content of 45 % by weight in the dry matter, and of a minimum dry matter content of 56 %, matured for at least three months :  whole with rind, from 8 to 12 kg  in rectangular blocks of a net weight not exceeding 7 kg (4)  in pieces packed in vacuum or in inert gas, of a net weight of not less than 150 g and not exceeding 1 kg (4)  Ridder, of a minimum fat content of 60 % by weight in the dry matter and matured for at least four weeks :  whole with rind, from 1 to 2 kg  in pieces packed in vacuum or in inert gas,, with rind on at least one side, of a net weight of not less than 150 g (4), originating in Norway, subject to a annual tariff quota of 2 200 tonnes Norway 66,41 (u) ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Tulum Peyniri, made from sheep's milk or buffalo milk, in indivi ­ dual plastic packings of a content not exceeding 10 kg Turkey 67,19 (v) ex 0406 90 50 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Halloumi Cyprus 27,63 (') "Special milk for infantso" means products free from pathogenic germs and which have fewer than 10 000 revivifiable aerobic bacteria and fewer than two coliform bacteria per gramme. (2) (a) "Whole cheeses, with rind" means whole cheeses of the following net weights :  Emmental : not less than 60 kg but not more than 130 kg inclusive ;  Gruyere : not less than 20 kg but not more than 45 kg inclusive ;  Sbrinz : not less than 20 kg but not more than 50 kg inclusive ;  Bergkase : not less than 20 kg but not more than 60 kg inclusive ;  Appenzell : not less than 6 kg but not more than 8 kg inclusive ;  Fromage Fribourgeois : not less than 6 kg but not more than 10 kg inclusive ;  Tete de Moine : not less than 0,700 kg but not more than 4 kg inclusive ;  Vacherin Mont d'Or : not less than 0,400 kg but not more than 3 kg inclusive. For the purposes of these provisions, "rind" is defined as follows : "The rind of such cheeses is the outer layer formed from the cheese itself, having a distinctly more solid consistency and a distinctly darker colour", (b) "Whole cheddar cheeses" means :  whole cheeses of a net weight of not less than 33 kg but not more than 44 kg inclusive,  cubic blocks or parallelepipeds of cheese of a net weight of not less than 10 kg. (3) "Free-at-frontier value" means the free-at-frontier price or fob price in the country of export, plus an amount, where appropriate, for delivery and insurance costs to the customs territory of the Community. (4) The concession applies to rectangular blocks or pieces packed in vacuum or in inert gas provided that the packaging of such goods bears at least the following particulars :  the name of the cheese,  the fat content by weight in the dry matter,  the packer responsible,  the country of origin of the cheese. (5) «put Up for retaii sale" means cheese put up in immediate packings of a net weight not exceeding 1 kg containing portions or slices of an individual net weight not exceeding 100 g. (6) For cheeses made from sheep's milk originating in Bulgaria, a maximum cow's milk content of 3 % is permitted until 30 June 1995. F) Utilization for this particular purpose will entail applying the Community provisions laid down on the subject.'